DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10-29-2019 and        10-02-2020 are being considered by the examiner.

Examiner’s Note: For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6-10, 13-17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bauduin, et. al., U.S. Patent Application Publication Number 2020/0003866, filed June 29, 2018 in view of Lakkis, U.S. Patent Application Publication Number 2015/0036773, published February 5, 2015.

As per claims 1, 8 and 15, Bauduin discloses an electronic device comprising: 
a first antenna pair comprising a first transmitter antenna configured to transmit signals and a first receiver antenna configured to receive signals (Bauduin, Fig. 1, items 135 and 155);
and a processor operably connected to the first antenna pair (Bauduin, Fig. 4 and ¶79), the processor configured to: identify, from the data stored in the memory, a first leakage factor associated with at least the first antenna pair; control the first transmitter antenna to transmit a first signal; generate a first channel impulse response (CIR) based on receipt, by the first receiver antenna, of reflection of the first signal (Bauduin, ¶82 And 89);

Bauduin fails to expressly disclose a memory and storing leakage data in the memory.
Lakkis teaches leakage cancellation through storage in a memory (¶37-38).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to use a memory in order to gain the benefit of storing the determined leakage value for future reference and access.

As per claims 2, 9 and 16, Bauduin as modified by Lakkis discloses the electronic device of claim 1, further comprising 
a second antenna pair comprising a second transmitter antenna configured to transmit signals and a second receiver antenna configured to receive signals (Bauduin, ¶81), wherein: the first leakage factor is a leakage scaling factor for relative leakage cancelation between the first antenna pair and the second antenna pair (Bauduin, ¶79 using antenna pairs); and the processor is configured to: control the second transmitter antenna to transmit a second signal, generate a second CIR based on receipt, by the second receiver antenna, of reflection of the second signal, and to determine the leakage in the first CIR, determine the leakage in the first CIR based on the leakage scaling factor and the second CIR (Bauduin, ¶82 and 89-91 where leakages are determined for each antenna pair and cancellation line).



As per claims 6, 13 and 20, Bauduin as modified by Lakkis further discloses the electronic device of claim 1, wherein: the memory is configured to store the first leakage factor in a template; and the processor is configured to: select the first leakage factor from the template, and cancel leakage from an additional CIR obtained by an additional antenna pair based on the first leakage factor selected from the template (Bauduin, ¶124 where the leakage cancellation is specific to each antenna pair and Lakkis, ¶38 using memory storage).

.

Allowable Subject Matter
Claims 4, 5, 11, 12, 18 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and is provided on form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS E WINDRICH whose telephone number is (571)272-6417. The examiner can normally be reached M-F ~7-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on 5712726878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MARCUS E WINDRICH/           Primary Examiner, Art Unit 3646